Title: From Thomas Jefferson to Robert R. Livingston, 6 March 1792
From: Jefferson, Thomas
To: Livingston, Robert R.


          
            Dear Sir
            Philadelphia Mar. 6. 1792.
          
          The bearer hereof Mr. Ciracchi, a very celebrated sculptor from Rome, proposing to go to New York to explain the device of a monument which he proposes to erect for the United states, I take the liberty of recommending him to your advice and good offices. Independantly of his talents as an artist, you will find him a man of very superior worth; and your attentions to him will be acknoleged as obligations on Dear Sir Your most obedient & most humble servt,
          
            Th: Jefferson
          
        